Citation Nr: 1026930	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for right 
carpal collapse, status post scaphoid graft with degenerative 
changes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
1987 and from November 1988 to December 1992.  He also had 
service in the Army National Guard and Reserve, from which he 
retired in April 2004.  

This case was previously before the Board of Veterans' Appeals 
(Board) in March 2009, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center in Washington, D.C. confirmed and continued the 
denial of entitlement to service connection for a right knee 
disability.  The AMC also confirmed and continued the 10 percent 
rating for the Veteran's service-connected right wrist 
disability.  Thereafter, the case was returned to the Board for 
further appellate action.

In February 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.


FINDINGS OF FACT

1.  A right knee disability, diagnosed primarily as 
patellofemoral pain syndrome and degenerative joint disease, was 
first manifested more than one year after the Veteran's 
separation from active duty, and the preponderance of the 
credible evidence of record shows that it is unrelated thereto.

2.  The Veteran's right carpal collapse, status post scaphoid 
graft with degenerative changes, is manifested primarily by mild 
tenderness to palpation, extension from zero to 55 degrees, 
palmar flexion from zero to 70 degrees, reduced strength at 4/5, 
and the ability to touch his right thumb to the base of his right 
fifth finger.  


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability is not the result of 
disease or injury incurred in or aggravated by service, nor may 
degenerative joint disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306(a), 
3.307, 3.309 (2009).

2.  The criteria have not been met for a rating in excess of 10 
percent for right carpal collapse, status post scaphoid graft 
with degenerative changes.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a right knee disability and entitlement to 
an increased rating for his service-connected right wrist 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met that 
duty.

In July 2005, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted.  
VA also informed the Veteran that in order to establish an 
increased rating for his service-connected disability, the 
evidence had to show that such disability had worsened and the 
manner in which such worsening had affected his employment and 
daily life.  38 U.S.C.A. § 5103(a).  Throughout the course of the 
appeal, the Veteran, who has experience as a Veterans' Service 
Officer, has demonstrated good familiarity with the criteria for 
service connection and for an increased rating and the evidence 
necessary to support his claims.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment at the Advanced Chiropractic Center in 
April 1994 and October 1995; records reflecting his treatment at 
the University of Michigan Hospitals in September 1994; records 
reflecting his treatment at Mission Health in June 1997; reports 
from John K. Morris, M.D., reflecting the Veteran's evaluations 
in March 2002 and September 2005; and a medical article received 
in October 2005.  

In March 1993, October 1997, April 2006, April 2007, and January 
2010, VA examined the Veteran to determine the nature and 
etiology of any right knee disability found to be present and the 
extent of impairment due to his service-connected right wrist 
disability.  The VA examination reports show, generally, that the 
examiners reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, the Board notes that the Veteran had two hearings in 
relation to his appeal.  In December 2006, he testified at the RO 
before a VA Decision Review Officer, and in February 2009, he had 
a video conference with the undersigned Veterans Law Judge.  The 
transcripts of those hearings have been associated with the 
claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Right Knee

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection 
may be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training. 38 C.F.R. § 3.6(a). 
The Veteran contends that his right knee disability, primarily 
diagnosed as patellofemoral pain syndrome and arthritis was first 
manifested by pain during his period of active duty.  He states 
that it is primarily the result of damage accumulated during his 
many years in service, including running on hard pavement and 
long marches carrying heavy packs.  He notes that several 
physicians support his contentions, including two from VA.  In 
addition, the Veteran contends that knee pain he sustained on 
active duty was aggravated by an injury sustained during a period 
of inactive duty training in June 2001.  In any event, he 
maintains that service connection for a right knee disability is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the credible evidence of record 
is against that claim.  Accordingly, the appeal will be denied.  

Initially, the Board accepts the Veteran's contentions that he 
was involved in a number of strenuous activities, during his 
lengthy service career.  Moreover, the Board notes that he has 
current right knee disability, diagnosed primarily as 
patellofemoral pain syndrome and arthritis.  The question is when 
that disability was first manifested.  

The Veteran is correct that three physicians, Dr. Morris and two 
VA examiners support his claim that it is at least as likely as 
not that the Veteran's inservice activities resulted in a right 
knee disability, primarily diagnosed as patellofemoral syndrome.  
In making their determinations, the VA physicians stated that 
they reviewed the Veteran's claims folder.  On its face, such 
evidence seems to offer clear support for the Veteran's claim.  
However, the Board is not bound to accept any of those reports.  
Rather, it must consider the weight and probative value of those 
reports in relation to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, the Board 
is charged with the duty to assess the credibility and weight 
given to evidence. Winch v. Principi, 15 Vet. App. 362, 367 
(2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Colusa v. Brown, 7 Vet. App. 498 
(1995).  
In this case, the physician's opinions are based on a history 
related by the Veteran.  The Board acknowledges that he is 
competent to give testimony about what he experienced in service 
and that he has a history of right knee pain dating back to 
service.  See, e.g., Lay no v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Although there is evidence, such as the report of the April 2007 
VA examination, which indicates that the Veteran is a credible 
historian, the totality of the evidence shows otherwise with 
respect to the history of his right knee disability.  Indeed, the 
evidence shows that right knee pain was not reported until 1994.  

In 1994, the Veteran was treated at the Advanced Chiropractic 
Center and the University of Michigan Hospitals.  At that time, 
he reported that his right knee pain had been present for four 
years.  If true, such pain was present during the Veteran's 
second period of active duty.  However, the contemporaneous 
evidence of record, that is, the records in service and those 
dated prior to 1994, are completely negative for any 
manifestations of right knee disability.  While the lack of 
contemporaneous medical evidence is not an absolute bar to the 
Veteran's ability to prove his claim, it is one consideration in 
assessing the Veteran's credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337.  

In this regard, the claims file contains a substantial amount of 
evidence which actively contradicts the Veteran's claim that he 
first experienced right knee pain in service.  For example, on 
the reports of medical history completed in conjunction with his 
July 1988 service entrance examination, his July 1988 quadrenial 
examination, and his December 1991 periodic examination, he 
responded in the negative, when asked if he then had, or had ever 
had, arthritis, rheumatism, or bursitis; bone, joint, or other 
deformity; lameness; or a trick or locked knee.  

During his January 1993 National Guard entrance examination, the 
Veteran responded in the affirmative, when asked if he then had, 
or had ever had, arthritis, rheumatism, or bursitis.  However, 
that was in response to the condition of his right wrist.  As 
above, he responded in the negative, when asked if he then had, 
or had ever had, bone, joint, or other deformity; lameness; or a 
trick or locked knee.  Such responses are lay observations, which 
the Veteran is competent to make.  Moreover, during the physical 
examinations, the examiners reported that the Veteran's lower 
extremities were normal and assigned a numerical designation of 1 
under L on the Veteran's physical profile or PULHES.  L stands 
for lower extremities, and the number 1 indicates that an 
individual possesses a high level of medical fitness and, 
consequently is medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

In service in December 1991, the Veteran was issued a permanent 
physical profile restricting his duties due to arthritis in his 
right wrist.  It was noted, however, that such disability should 
not prevent the Veteran from doing many activities, including the 
knee bender, jogging in place, bringing a single knee to his 
chest, or lower body weight training.  He was able to walk, run, 
bicycle, or swim at his own pace and distance, and able to wear a 
forty pound back pack.  Moreover, he was able to lift 25 pounds 
and was able to do the two mile run on his physical fitness test.  
Such findings suggest that he had full use of his lower 
extremities, including his knees.  

During his testimony at his hearings on appeal, the Veteran 
stated that despite knee pain in service, he did not go to sick 
call because it was generally ridiculed or because others who had 
gone on sick call did not get satisfactory resolution of their 
problem.  However, the service medical records show that he 
sought medical treatment for other types of disorders, including 
acne, labrythitis, poison ivy, herpes, a right ear cyst, and a 
sprained right ankle.  That he did not do so with respect to his 
reported right knee problems militates against his claim.

In June 1993, the Veteran applied for VA Education and Vocational 
Rehabilitation services.  There is evidence in his VA Education 
and Vocational Rehabilitation folder which contradicts statements 
he gave in support of his claim for service connection for a 
right knee disability.  For example, during his December 2006 
hearing, the Veteran testified that he ran, basically, because it 
was required for his duties in the National Guard.  However, 
during a June 1993 counseling session, the Veteran reported that 
his hobbies and spare time activities included hunting, hiking, 
running, and riding a bicycle.  Not only does that report 
contradict his testimony, such activities involve the use of 
one's legs and are incongruous with a person with chronic knee 
disability.  In fact, when asked to describe his disabilities 
during the counseling session, he only cited his service-
connected right wrist disability and service-connected acne.  
That he did not do so with respect to his reported right knee 
problems further militates against his claim.

In addition to the foregoing, the Board notes that despite his 
reported history of right knee disability during active duty, the 
Veteran did not file his initial claim for entitlement to service 
connection for that disorder until July 1997, several years after 
his separation from active duty.  That he did not file an earlier 
claim suggests that a right knee disability was not present.  Had 
he experienced a right knee disability at the time of his 
separation, he knew well how to file a claim, as he had filed a 
claim of entitlement to service connection for other disorders in 
December 1992.  

Finally, the Board notes that during his April 2007 VA 
examination, the Veteran claimed that his knee problems had 
started in service but that he had not reported them, because he 
did not want to hinder his career progression.  However, he 
cannot have it both ways.  He cannot deny the presence of knee 
problems for military purposes and then claim knee problems for 
the purpose of obtaining VA benefits.  Such a scenario suggests 
an element of self interest which further impugns his 
credibility.  

While none of the foregoing pieces of evidence is dispositive, 
the totality of the evidence shows that the Veteran's right knee 
disability was not manifested until 1994.  The Veteran is the 
only source for the history of right knee pain in service, and 
the foregoing evidence demonstrates that such history is not 
credible.  Indeed, it is simply not consistent with the 
contemporaneous evidence of record.  In this regard, the Board 
notes that contemporaneous evidence has greater probative value 
than history as reported by the Veteran.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  Therefore, the Board concludes that the 
Veteran's right knee disability was not manifested until more 
than one year after his separation from his second period of 
active duty.  As such, he does not meet the criteria for service 
connection on a direct or presumptive basis.  Therefore, service 
connection is not warranted and that aspect of the appeal is 
denied.  However, that does not end the inquiry.  The possibility 
that the Veteran's right knee problems were aggravated by service 
must also be considered.

During inactive duty for training in June 2001, the Veteran 
experienced right knee pain, while performing the Army Physical 
Fitness Test.  He was taken to Battle Creek Health Systems, where 
the relevant diagnosis was tendonitis/synovitis of the right 
knee.  However, there were no findings that such injury increased 
the underlying right knee pathology.  Indeed, X-rays of the right 
knee were negative for any joint effusion or bony abnormalities.  
Although the Veteran reported knee trouble during a July 2002 
examination for the Army Reserve, the examiner stated that such 
reports referred to the Veteran's patellofemoral syndrome in 
"1993".  On examination, the lower extremities were found to be 
normal, and the examiner again assigned a numerical designation 
of 1 under L on the Veteran's physical profile.  In addition, 
numerous NCO Evaluation Reports for various periods from December 
1993 through December 2003, show that the Veteran was in 
excellent physical condition and that he diligently sought to 
improve his physical condition.  

Right knee arthritis was noted during the Veteran's April 2007 VA 
examination, however, there is no competent evidence of record 
that it represented any increase in the Veteran's right knee 
pathology resulting from any incident in service.  
Parenthetically, the Board notes that such findings were made 
well outside the period for presumptive service connection.  

Absent any competent evidence of increased pathology, the Board 
concludes that the June 2001 injury did not aggravate the 
Veteran's right knee disability, first manifested in 1994.  
Accordingly, the Veteran cannot meet the criteria for entitlement 
to service connection on the basis of aggravation, and, 
therefore, that aspect of the appeal is also denied.

In arriving at these decisions, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for right knee disability.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Right Wrist

The Veteran also seeks an increased rating for his service-
connected right wrist disability.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

The Veteran's right wrist disability is rated in accordance with 
38 C.F.R. § 4.71a, diagnostic Code 5215.  Under that code, a 10 
percent rating is warranted when dorsiflexion of the wrist is 
limited to 15 degrees and palmar flexion is limited in line with 
the forearm.  The current 10 percent rating is the highest 
schedular rating permitted by that code.  

Potentially applicable in rating limitation of the wrist is 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under that Diagnostic 
Code, a 10 percent rating is warranted for limitation of motion 
of the thumb, when there is a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for limitation of motion of the thumb, when the is a 
gap of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  

A 20 percent schedular rating is also warranted for unfavorable 
ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  
However, unfavorable ankylosis of the thumb has not been 
demonstrated in this case.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

A review of the evidence, such as the report of the April 2007 VA 
orthopedic examination, shows that the Veteran's right wrist 
disability is manifested, primarily, by mild tenderness to 
palpation, extension from zero to 55 degrees, palmar flexion from 
zero to 70 degrees, radial deviation from zero to 10 degrees, 
ulnar deviation from zero to 20 degrees.  That range of motion is 
contemplated by the current 10 percent schedular rating.  Even 
with repetitive use, extension and palmar flexion are performed 
from zero to 20 degrees, each.  That is still within the range of 
motion contemplated by the current evaluation.  Moreover, the 
Veteran is easily able to touch his right thumb to the base of 
his right fifth finger.  Although he has reduced strength at 4/5 
and complains of fatigability and incoordination after repetitive 
use, there is no associated atrophy of disuse.  He also 
experiences impaired radial and ulnar deviation, and there is no 
objective evidence of swelling, discoloration, deformity, 
impaired reflexes, impaired sensation.  Such findings meet or 
more nearly approximate the schedular criteria for the 10 percent 
schedular rating currently in effect.  Accordingly, an increased 
rating is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for the 
Veteran's service-connected right wrist disability.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected right wrist disability.  In this regard, the record 
does not show that the Veteran has required frequent 
hospitalizations for that disability.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  In 
short, the evidence does not support the proposition that the 
Veteran's right wrist disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for right knee disability is 
denied.

Entitlement to a rating in excess of 10 percent for right carpal 
collapse, status post scaphoid graft with degenerative changes, 
is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


